 Case: 2:20-cv-00004-RLW Doc. #: 10 Filed: 07/20/20 Page: 1 of 2 PageID #: 77



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

SHAWN FLOWERS-BEY,                              )
                                                )
               Plaintiff,                       )
                                                )
       V.                                       )           No. 2:20-CV-00004-RLW
                                                )
ROBERT WEBSTER, et al.,                         )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion for a preliminary injunction and

temporary restraining order. For the following reasons, plaintiffs motion will be denied.

       Plaintiff brings this 42 U.S.C. § 1983 action against medical personnel at Northeast

Correctional Center ("NECC"), arising out of his treatment for an inguinal hernia. On February

20, 2020, plaintiff filed a motion for a preliminary injunction and temporary restraining order. In

his motion, plaintiff did not seek to enjoin or restrain any of the named defendants in this case.

Instead, he named six corrections officials at NECC, and asked the Court to restrain these

individuals from harassing him and searching his cell. As plaintiff stated in his attached

declaration, however, he was due to be transferred out of NECC and to another Missouri state

prison within the month. See ECF 5 at 5.

       On March 18, 2020, plaintiff wrote to inform the Court that he had been transferred to

Farmington Correctional Center ("FCC") in Farmington, Missouri. All of his mail is being sent

from the Court to FCC, and his address has been updated in the Court's Case

Management/Electronic Case Filing System. Because plaintiff has transferred prisons, and is no


                                                -1-
 Case: 2:20-cv-00004-RLW Doc. #: 10 Filed: 07/20/20 Page: 2 of 2 PageID #: 78



longer subjected to any alleged harassment and cell searches at NECC, his motion for preliminary

injunction and temporary restraining order against the officials at NECC has been rendered moot.

The Court will deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for preliminary injunction and a

temporary restraining order DENIED as moot. [ECF No. 5]

       Dated   t~~y of July, 2020.


                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                               -2-
